United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1388
                                   ___________

Frank R. Owens,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Donald J. Mallinger,                    *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 1, 2009
                                Filed: April 8, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Frank Owens appeals the preservice dismissal of his 42 U.S.C. § 1983
complaint. After Owens filed his original complaint, he filed four motions to amend
the complaint. The district court granted Owens’s motions to amend, but dismissed
the complaint.1 In its dismissal order, the court addressed each of Owens’s claims
from his original complaint—and from his second, third, and fourth motions to amend



      1
       Although the district court granted Owens’s motions to amend, which added
numerous new defendants, none of these additional defendants is listed on the district
court docket sheet.
—but the court did not address any of the numerous claims raised in the first motion
to amend.2 In these circumstances, we conclude there is no final appealable order, and
we must dismiss the appeal for lack of jurisdiction. See 28 U.S.C. § 1291
(establishing “[t]he courts of appeals . . . shall have jurisdiction of appeals from all
final decisions of district courts”); Fed. R. Civ. P. 54(b) (providing any order that
adjudicates fewer than all claims does not end an action as to any claims or parties);
Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (declaring jurisdictional issues
will be raised sua sponte when there is an indication that jurisdiction is lacking; and
an appeal was premature when some claims remained pending).

       We dismiss the appeal and remand this matter so the district court may address
the claims raised in Owens’s first motion to amend. We express no opinion on the
merits of those claims.
                        ______________________________




      2
        In addition to naming twelve new defendants in the first motion to amend,
Owens made various allegations including: (1) he was deprived of the right to
complete a “criminal thinking packet” and to speak to his attorney in private; (2) he
was denied a prison transfer based on false disciplinary reports; (3) in retaliation for
lawsuits Owens had filed, defendants interfered with or delayed the mailing of his
legal letters; (4) he was denied a mop to clean urine off the floor, and was not given
sufficient stationery; (5) there was a conspiracy to deny Owens’s grievances; (6) he
was denied the right to see a doctor; and (7) he was subjected to false disciplinary
proceedings.
                                          -2-